Case: 15-12020   Date Filed: 10/27/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12020
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:95-cr-08089-DTKH-3



UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

GARY ALPHONSO PARSON,
a.k.a. Black,

                                                      Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 27, 2015)

Before WILSON, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 15-12020    Date Filed: 10/27/2015   Page: 2 of 2


      Robert Adler, appointed counsel for Gary Alphonso Parson, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent review of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and we AFFIRM the denial of Parson’s motion to reduce sentence

under 18 U.S.C. § 3582(c).




                                         2